Judgment of the County Court of Queens county reversed, and complaint unanimously dismissed on the merits, with costs. Findings of fact made by the trial court in favor of plaintiff numbered II, III, IV, V and VII, and conclusions of law numbered IX, X and XI are reversed and rescinded. The record shows that plaintiff did not reveal to his principals the fact that he intended to purchase this property for himself, as he was under a duty to do. The record shows that he produced a dummy purchaser, who was concededly acting in behalf of the plaintiff in an effort to obtain the defendants’ property for the plaintiff’s personal gain. This act amounted to fraud, and deprived plaintiff of the right to a conveyance of the property. (See Dickinson v. Tysen, 209 N. Y. 395, 400, 401; Low v. Woodbury, 107 App. Div. 298, 299; Carman v. Beach, 63 N. Y. 97, 100; Beatty v. Guggenheim Exploration Co., 223 id. 294, 304.) Blackmar, P. J., Mills, Rich, Jaycox and Manning, JJ., concur.